DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the length of the shaft" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the length of the shaft” will be interpreted as “a length of the shaft”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majlessi (U.S. Publication No.2013/0158345 A1).
	Regarding claim 1, Majlessi discloses a hydrodissector for hydrodissecting a vascular target, the hydrodissector comprising: a handle (20); a shaft extending from the handle at an angle (30) and including a tip at a distal end thereof (40); at least one port provided at the tip (7) and configured to be coupled to a fluid supply (see injection port 1 in Figures 1-2) and to eject fluid from the at least one port into the space between the vascular target and surrounding tissues to dissect the vascular target from the surrounding tissues, the at least one port being sized to provide sufficient pressure and velocity to dissect the vascular target from the surrounding tissues (para.0021), wherein the length of the shaft is configured for insertion into an incision to atraumatically hydrodissect the vascular target from the surrounding tissues (para.0021), and wherein the shaft is configured to releasably couple with one or more hook-shaped attachments configured to lift the vascular target after the vascular target is dissected from the surrounding tissues (see sections 6a and 6b in Figure 5, see also para.0024).
	Regarding claims 2-5, Majlessi further discloses one or more hook-shaped attachments configured to releasably couple with the shaft, wherein the one or more hook-shaped attachments comprise one or more of C-shaped attachments and U-shaped attachments (see sections 6a and 
	Regarding claims 6-8, Majlessi further discloses wherein the tip is configured to accommodate an image capturing assembly to provide direct visualization of the vascular target during hydrodissection (see camera system 65 and camera 9 in Figure 4).  The at least one port (7) is external to the tip (40) and is provided adjacent to the tip (see Figure 4), and the tip is configured to fully enclose the image capturing assembly (see Figure 4).  Majlessi further discloses wherein the at least one port (7) is provided in the tip (40) and the tip is configured to substantially enclose the image capturing assembly (see Figure 4).
	Regarding claim 9, Majlessi further discloses wherein the shaft includes an elongated body (30) and the tip is removably attached to a distal end of the elongated body (72) so as to be interchangeable with one or more other tips (para.0024).
	Regarding claim 10, Majlessi also discloses a hydrodissector for hydrodissecting a vascular target, the hydrodissector comprising: a handle (20); a shaft extending from the handle at an angle (30) and including a tapered tip at a distal end thereof (40); at least one port provided at the tapered tip (7) and configured to be coupled to a fluid supply (see injection port 1 in Figures 1-2) and to eject fluid from the at least one port into the space between the vascular target and surrounding tissues to dissect the vascular target from the surrounding tissues, the at least one port being sized to provide sufficient pressure and velocity to dissect the vascular target from the surrounding tissues (para.0021), wherein the length of the shaft is configured for 
	Regarding claim 11, Majlessi further discloses wherein the tapered tip is one of transparent and translucent (see para.0023, see also cut-out/window in cutting tip 6 in Figure 4).
	Regarding claim 12, Majlessi further discloses wherein the shaft comprises an elongated body with a bore therethrough (see hollow shaft portion 30 in Figure 1) and the tapered tip is configured to enclose a bore opening in a distal end of the elongated body (Figure 1).
	Regarding claim 13, Majlessi further discloses wherein the tapered tip is configured to accommodate an imaging lens to provide direct visualization of the vascular target during hydrodissection (see camera system 65 and camera 9 in Figure 4, see also para.0023).


    PNG
    media_image1.png
    547
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    745
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773